                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


RICARDO VERNAIR DODSON,

                         Plaintiff,
                                                                   Case No.: 2:18-cv-908
vs.                                                                JUDGE GEORGE C. SMITH
                                                                   Magistrate Judge Ovington

GARY C. MOHR, et al.,

                         Defendants.

                                                 ORDER

        On December 9, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that Defendants’ Motion to Dismiss be granted in part and

denied in part. (See Report and Recommendation, Doc. 31). The parties were advised of their

right to object to the Report and Recommendation and of the consequences of their failure to do

so. This matter is now before the Court on Plaintiff’s objections to the Magistrate Judge’s

Report and Recommendation. (Doc. 34) and Defendants’ objections to the Report and

Recommendation. (Doc. 37).1

A.      Plaintiff’s Objections to the Report and Recommendation

        Plaintiff first objects to the dismissal of his retaliation claim arguing that the “Magistrate

Judge did not review and consider each claim/issued raised relating to the retaliation claim.”


1
   In addition to filing his objections, Plaintiff has filed a Motion for the Clerk to Provide Notice of his
filing of objections (Doc. 35) and a Motion to Amend/Correct the Record of the date which Plaintiff filed
his Objection (Doc. 38). The Court cannot alter the docket filing dates, however, Plaintiff’s objections
are considered timely filed. These Motions will be denied as moot. Defendants also filed a Motion for
Extension and despite never being ruled on, filed their objections on the requested date. That Motion
(Doc. 32) is also denied as moot.
(Doc. 34 at 1). Plaintiff acknowledges that the Magistrate Judge addressed claim one (reporting

staff misconduct to the parole panel), however, he argues that “the magistrate did not address

claims 2 and 3 (Retaliation for being terminated and failure to complete the program) prior to

recommending dismissal of the entire retaliation claim.” (Doc. 34 at 2).

       The Magistrate Judge in the Report and Recommendation grouped Plaintiff’s retaliation

claims together and ultimately found that collateral estoppel precluded him from relitigating the

issue again. In Plaintiff’s previous case, the Sixth Circuit found that Plaintiff’s First Amendment

retaliation claim was properly dismissed because he had not engaged in protected conduct. That

remains the case here with his new allegations in the Complaint. Plaintiff has failed to allege

that he engaged in constitutionally protected conduct and therefore his retaliation claim fails.

       Plaintiff also objects to the dismissal of his Fourteenth Amendment claims on the basis

that “there is no practical method of separating out what information was in the parole file before

the July 2018 parole hearing.” The Magistrate Judge reasoned that “[t]he clock cannot be turned

back to those parole denials to provide him with relief connected to a Fourteenth Amendment

violation that might, might not, have occurred then.” (Doc. 31 at 18). The Court agrees with the

Magistrate Judge that if Plaintiff were to prevail on this claim, the remedy would be correction of

his current parole record and a new parole hearing, therefore dismissal of Plaintiff’s claims

concerning the Parole Board’s pre-July 2018 decisions to deny him parole is justified.

       Finally, Plaintiff objects to the Magistrate Judge’s failure to consider his substantive due

process claim. Plaintiff asserts that he raised this claim in his Complaint and in response to

Defendant’s Rule 12(b)(6) Motion. The Court has carefully reviewed Plaintiff’s Complaint and

there is no enumerated count for violation of his substantive due process rights. Therefore, the


                                                 2
claim was not properly before the Court and there was no error by the Magistrate Judge in failing

to address it. To the extent Plaintiff has pled such a claim, it will be adequately addressed with

Plaintiff’s Fourteenth Amendment claim. Therefore, Plaintiff’s objections are overruled.

B.     Defendants’ Objections to the Report and Recommendation

       Defendants object to the Magistrate Judge’s recommendation of denial of dismissal on

Plaintiff’s Fourteenth Amendment claims. Specifically, Defendants assert the Magistrate Judge

applied the incorrect standard in expecting evidentiary support for Defendants’ arguments and

that Plaintiff failed to allege a constitutional violation and has not met his burden of showing that

he was denied “meaningful consideration of parole. (Doc. 37).

       First, with respect to the discussion in the Report and Recommendation regarding

reference to the record, documents in the parole file, or other evidentiary matters, the Court

agrees that any such requirement is not appropriate for consideration of a Rule 12(b)(6) Motion.

However, any such reference was harmless.

       Next, Defendants argue that Plaintiff has failed to show that he was denied a meaningful

consideration of parole and therefore establishing a constitutional violation. The Court agrees

that there is no constitutional or statutory right to release on parole. State ex rel. Henderson v.

Ohio Dept. of Rehab. & Corr., 81 Ohio St.3d 267, 268 (1998). However, the Court is presently

only charged with consideration of whether Plaintiff has sufficiently alleged facts to maintain a

claim. Here, Plaintiff has alleged that there may be substantive errors in his records and

Defendants have not disputed this. Therefore, at this stage in the proceedings, the Magistrate

Judge correctly concluded that Plaintiff has sufficiently pled a claim for violation of his

Fourteenth Amendment rights. Accordingly, Defendants’ objections are overruled.


                                                  3
       Therefore, for the reasons stated in the Magistrate Judge’s Report and Recommendation,

this Court finds that Plaintiff’s and Defendants’ objections are without merit and are hereby

OVERRULED. The Report and Recommendation, Document 31, is hereby ADOPTED and

AFFIRMED. Defendants’ Motion to Dismiss is hereby GRANTED IN PART AND DENIED

IN PART. It is hereby Ordered that:

1.      Defendant’s Motion to Dismiss (Doc. #22) be GRANTED in part, and Plaintiff’s First-
Amendment retaliation claim against Defendants Alice Handwerk, Ron Nelson, Jr., Tracy L.
Reveal, Shirley A. Smith, and Ellen Venters be DISMISSED; Plaintiff’s claims against
Defendant Mohr be DISMISSED; and Defendant Chrystal Alexander be DISMISSED as a
party in this case;

2.     Defendant’s Motion to Dismiss (Doc. #22) be GRANTED, in part, and Plaintiff’s
Fourteenth-Amendment claims concerning the decisions denying him release on parole before
July 2018 be DISMISSED;

3.     Defendant’s Motion to Dismiss (Doc. #22) be DENIED as to Plaintiff’s Fourteenth-
Amendment claim concerning his parole record and the July 2018 decision denying him release
on parole;

4.    Plaintiff’s Motion to Strike, Deny, or Ignore Defendants’ Motion to Dismiss (Doc. #24)
be DENIED;

5.     Defendants be ORDERED to respond to Plaintiff’s Request for Reconsideration and
Permission for Leave to File an Amended Complaint (Doc. #27); and

6.     Plaintiff’s Request for a Report and Recommendation (Doc. #28) be DENIED as moot.

       The Clerk shall remove Documents 22, 24, 28, 31, 32, 34, 35, and 38 from the Court’s

pending motions list.

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
                                                4
